Name: Commission Regulation (EEC) No 3105/80 of 28 November 1980 fixing certain reference prices for the period 16 December 1980 to 15 December 1981 in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/64 Official Journal of the European Communities 29 . 11 . 80 COMMISSION REGULATION (EEC) No 3105/80 of 28 November 1980 fixing certain reference prices for the period 16 December 1980 to 15 December 1981 in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as last amended by Regulation (EEC) No 2930/80 (2), and in particular Article 17 (6) thereof, Whereas Article 17 ( 1 ) of Regulation (EEC) No 337/79 provides that a reference price for red wine and a refer ­ ence price for white wine must be fixed annually ; whereas these reference prices must be fixed on the basis of the guide price for the types of red and white table wine most representative of Community produc ­ tion plus the costs incurred in bringing Community wines to the same marketing stage as imported wines ; Whereas the types of table wine most representative of Community production are types R I and A I as defined in Articles 1 and 2 of Council Regulation (EEC) No 340/79 (3 ) ; Whereas the guide prices for these types of wine are set out in Article 1 of Council Regulation (EEC) No 1591 /80 (4); Whereas the third subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 337/79 provides that reference prices are also to be fixed for grape juice (including grape must) falling within subheading 20.07 B I of the Common Customs Tariff, for grape juice (including concentrated grape must) falling within subheadings 20.07 A I and B I of the Common Customs Tariff, for alcohol-muted fresh grape must as defined in Addi ­ tional Note 4 (a) to Chapter 22 of the Common Customs Tariff, for wines fortified for distillation as defined in Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff, and for liqueur wines as defined in Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff ; Whereas, since special reference prices are to be fixed for products in accordance with their special charac ­ teristics or uses, such prices should be fixed for wines of the Riesling or Sylvaner variety and for liqueur wines to be used in the preparation of products other than those falling within heading No 22.05 of the Common Customs Tariff ; whereas, lastly, a fixed amount corresponding to the normal costs of market preparation must be established so that it can be added to the reference prices of the various products in cases where they are put up in containers of two litres or less ; Whereas the reference prices should be fixed in accor ­ dance with the criteria laid down in Council Regula ­ tion (EEC) No 344/79 (5 ) ; Whereas the costs, with the exception of those in respect of losses incurred in bringing Community wines to the same marketing stage as imported wines, to be established as specified in Article 4 of Regula ­ tion (EEC) No 344/79 , may be assessed at a standard rate ; whereas these costs and the other factors to be considered have increased since the last occasion on which prices were fixed, transport costs having increased by some 10 % ; Whereas the reference prices for liqueur wines, which are fixed by the hectolitre, should be increased in line with the reference prices applied to red table wines ; whereas a total dry extract exceeding the normal limits is a characteristic feature of certain liqueur wines falling within subheading 22.05 C II of the Common Customs Tariff ; whereas, pursuant to the rules in Chapter 22  Additional Notes  point 6 of the Common Customs Tariff, the said liqueur wines are not classified in the category corresponding to their alcoholic strength but in the next higher cate ­ gory, and are therefore subject to a higher reference price than that fixed for the category which corres ­ ponds to their alcoholic strength ; whereas, moreover, the mechanism referred to above does not apply to certain competing liqueur wines falling within subheadings C III and C IV ; whereas, in view of the large volume of imports of the said wines, reference prices should be fixed for these wines so as to ensure equality of treatment between the various liqueur wines ; whereas, for the same reasons, an increase of only 3 ECU is provided for instead of 4 ECU for other liqueur wines ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by the chairman ,( ¢) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 305, 14 . 11 . 1980, p. 1 . (3 ) OJ No L 54, 5 . 3 . 1979 , p . 60 . ( «) OJ No L 160 , 26 . 6 . 1980, p . 11 . p ) OJ No L 54, 5 . 3 . 1979 , p. 67 . 29 . 11 . 80 Official Journal of the European Communities No L 324/65 HAS ADOPTED THIS REGULATION : Article 1 For the period 16 December 1980 to 15 December 1981 , the reference prices shall be as follows : A. Products falling within subheading 22.05 C of the Common Customs Tariff : 1 . red wine : 3-55 ECU per % vol of actual alcoholic strength per hectolitre ; 2 . white wine other than that specified in point 3 below : 3-38 ECU per % vol of actual alcoholic strength per hectolitre ; 3 . white wine presented for importation under the name Riesling or Sylvaner : 70-43 ECU/hl ; 4 . wine fortified for distillation as defined in Addi ­ tional Note 4 (b) to Chapter 22 of the Common Customs Tariff : 2-19 ECU per % vol of actual alcoholic strength per hectolitre ; 5 . alcohol-muted fresh grape must as defined in Additional Note 4 (a) to Chapter 22 of the Common Customs Tariff : 2-39 ECU per % vol total alcoholic strength per hectolitre ; 6 . liqueur wine as defined in Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff falling within the following subheadings : 22.05 C II : 59 ECU/hl , 22.05 C III : (a) not exceeding 15 % vol with more than 130 g but not more than 330 g total dry extract per litre : 59 ECU/hl , (b) other : 64 ECU/hl, 22.05 C IV : 79 ECU/hl , 22.05 C V : 86 ECU/hl ; 7 . liqueur wine as defined in Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff intended for processing into products not falling within heading No 22.05 of the Common Customs Tariff : 22.05 C II : 51 ECU/hl, 22.05 C III : 54 ECU/hl, 22.05 C IV : 66 ECU/hl , 22.05 C V : 74 ECU/hl . B. Products falling within heading No 20.07 of the Common Customs Tariff : 1 . grape juice (including grape must), concentrated or not, with an added sugar content not exceeding 30 % by weight, falling within subheadings 20.07 A I and B I of the Common Customs Tariff : (a) white : 3-07 ECU per % vol of potential alcoholic strength per hectolitre ; (b) other : 3-22 ECU per % vol of potential alcoholic strength per hectolitre ; 2 . grape juice (including grape must), concentrated or not, with an added sugar content of more than 30 % by weight, falling within subheading 20.07 A I and B I of the Common Customs Tariff : (a) white : 3-07 ECU per % vol of potential alcoholic strength per hectolitre ; (b) other : 3-22 ECU per % vol of potential alcoholic strength per hectolitre . C. The standard amount per hectolitre to be added in the case of the products specified in A ( 1 ), (2), (3) and (6), when they are put up in containers of two litres or less, shall be 33-30 ECU per hectolitre . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1980 . For the Commission Finn GUNDELACH Vice-President